Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 1 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 1 of 12

Jason M. Drangel JD 7204)
jdrangel@ipcounselors.com
Ashly E. Sands (AS 7715)
asands(@ipcounselors.com
Danielle (Yamali) Futterman (DY 4228)
dfutterman(@ipcounselors.com
EPSTEIN DRANGEL LLP

60 East 42nd Street, Suite 2520
New York, NY 10165
Telephone: (212) 292-5390
Facsimile: (212) 292-539]

 

Attorneys for Plaintiff
Mattel, Inc.
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MATTEL, INC.

Plaintiff

v.

CIVIL ACTION No.
ANIMEFUN STORE, ARMING, BINGO1993, 18-cv-8824 (LAP)

BINGOES HOT TOY FACTORY, BLOSSOMING
STORE, CHENGDU XIANGZE DISCOUNT STORE,
CHINA_ ENERGY, CHINA _SOULDOO, D-BANDS

 

STORE, DHGATETOYSFACTORY, DIVERSE JUDGMENT AND
SATISFY GOODS SHOP, DONGGUAN BRILLIANT PERMANENT INJUNCTION
PACKAGING CO., LTD., DOUBLED, FIREFOX ORDER

OUTDOOR STORE, FZCSPEEDS STORE,
GIFT MASTER, GLOBLE VILLAGE OUTDOOR
STORE, GUANGZHOU YUAN CAI PACKAGING
CO., LTD., HITORHIKEOUTDOORS STORE,
HSPZCJ STORE, IMDG STORE, ITMOMO, JIANGXI
HENGTE INDUSTRY CO., LTD., KEEP FORTH
STORE, KIMWOOD 1608, KYSHADOW,
MAYANLISHOP, MILIY STORE, MORELUER
FISHING GEAR STORE, PARTY PERFECTO(CYIWU
RIDOU IMP.& EXP. CO.,LTD.) STORE, POND,
Q374428329, RC CAMERA DRONE STORE,
ROCKY STORE, RUNACC STORE, SEE YOU
OUTDOORS STORE, SHENZHEN AQ YE MEI
TECHNOLOGY CO., LTD., SHENZHEN
WEICHENGWANG PAPER PACKAGING  CO.,

 

 

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 2 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 2 of 12

 

LTD., SHENZHEN YONGXIN TECHNOLOGY CO.,
LTD., SHIFIAZHUANG ZHUXIN INDUSTRY &
TRADE CO., LTD, SHOP FUN STORE,
SHOP3615057 STORE, SIXIN_TOY, STAR PENG
MUSICAL INSTRUMENTS, SUNMA_ STORE,
TINA310, TOYS CAROL, WE OUTDOOR STORE,
WHOLESALECARD, XIONGQIN2017,  YIWU
SUNPEND IMPORT & EXPORT CO., LTD.,
YUFANWATCH, ZHANG0828 and ZHX OUTDOOR
STORE,

Defendants

 

 

GLOSSARY

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 3 of 12
Case 1:18-cv-08824-LAP Document120 Filed 08/19/21 Page 3 of 12

 

Plaintiff or Mattel Mattel, Inc. N/A

 

Defendants AnimeFun Store, arming, bingol993,; N/A
Bingoes Hot Toy Factory, Blossoming
Store, Chengdu Xiangze Discount
Store, china_energy, china_souldoo,
d-bands Store, dhgatetoysfactory,
Diverse Satisfy Goods Shop,
Dongguan Brilliant Packaging Co.,
Ltd., doubled, FireFox outdoor Store,
FZCSPEEDS Store, — gift_master,
Globle Village Outdoor Store,
Guangzhou Yuan Cai Packaging Co.,
Ltd., hitorhikeoutdoors Store,
HSPZC3I Store, IMDG Store, itmomo,
Jiangxi Hengte Industry Co., Ltd.,
Keep Forth Store, kimwood1608,
kyshadow, mayanlishop, Miliy Store,
moreluer Fishing gear Store, Party
Perfecto(Yiwu Ridou Imp.& Exp.
Co.,Ltd.) Store, Pond, q374428329,
RC Camera Drone Store, rocky_store,
RUNACC Store, See You Outdoors
Store, Shenzhen Ao Ye Mei
Technology Co., Ltd., Shenzhen
Weichengwang Paper Packaging Co.,
Ltd., Shenzhen Yongxin Technology
Co., Ltd. Shijiazhuang Zhuxin
Industry & Trade Co., Ltd., Shop Fun
Store, Shop3615057 Store, sixin_toy,
Star Peng Musical Instruments,
Sunma Store, tina310, toys_carol, We
Outdoor Store, wholesalecard,
xiongqin2017, Yiwu Sunpend Import
& Export Co., Ltd., yufanwatch,
zhang0828 and ZHX Outdoor Store

Defaulting Defendants arming, Blossoming Store, Chengdu; N/A
Xiangze Discount Store,
china energy, china_souldoo, d-bands
Store, dhgatetoysfactory, doubled,
FZCSPEEDS Store, _gift_master,
Globle Village Outdoor Store,
HSPZCI Store, IMDG Store, itmomo,
Jiangxi Hengte Industry Co., Ltd.,

 

 

 

 

 

 

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 4 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 4 of 12

 

kimwood1608, kyshadow,
mayanlishop, moreluer Fishing gear
Store, Party Perfecto(Yiwu Ridou
Imp.& Exp. Co.,Ltd.) Store, Pond, RC
Camera Drone Store, rocky_store,
Shenzhen Weichengwang Paper
Packaging Co. Ltd, Shenzhen
Yongxin Technology Co., Ltd,
Shijiazhuang Zhuxin Industry &
Trade Co., Ltd., Shop Fun Store,
Shop3615057 Store, sixin toy, Star
Peng Musical Instruments, Sunma
Store, tina310, toys_carol, We
Outdoor Store, wholesalecard,
xiongqin2017, Yiwu Sunpend Import
& Export Co., Ltd., yufanwatch,
zhang0828 and ZHX Outdoor Store

 

 

Complaint Plaintiffs Complaint filed on 15
September 26, 2018
Application Plaintiff's ex parte application for: 1) | 21-24

a temporary restraining order; 2) an
order restraining assets and Merchant
Storefronts (as defined infra); 3) an
order to show cause why a preliminary
injunction should not issue; 4) an
order authorizing alternative service
and 5) an order authorizing expedited
discovery filed on September 26, 2018

 

 

 

 

Arnaiz Dec. Declaration of Jessica Amaiz in 22
Support of Plaintiff's Application

Adler Dec. Declaration of Ray Adler in Support 23
of Plaintiffs Application

Wolgang Dec. Declaration of Spencer Wolgang in 24
Support of Plaintiff's Application

UNO Registrations! U.S. Trademark Registration No.| N/A

1,005,397 for “UNO” for goods in
Class 28 and U.S. Trademark
Registration No. 5,125,593 for
“UNO” for goods in Class 9

 

 

UNO Marks The marks covered by the UNO| N/A
Registrations
UNO Products UNO is a card game wherein players | N/A

begin with seven cards, and through
each turn, attempt to match a card in

 

 

 

 

 

 

! Plaintiff is not secking default judgment with respect to U.S. Trademark Registration No. 2,008,897, which was
included in its Complaint, as it has allowed said registration to lapse.

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 5 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 5 of 12

 

his or her hand with a card on the deck,
or be forced to draw an additional
card. Players attempt to be the first to
successfully discard all of his or her
cards. When a player has a single card
remaining, he or she must announce
“Uno!” to the other players, providing
a warning that the game is nearly
complete, or risks a penalty. Beyond
the classic UNO game described
above, Plaintiff has also released
additional games under its UNO
brand, such as UNO Attack, UNO
Wild Jackpot, UNO MOD and more,
including themed card decks.

 

Counterfeit Products or Products bearing or used in connection | N/A
Infringing Products with the UNO Marks and/or products
in packaging and/or containing labels
bearing the UNO, and/or bearing or
used in connection with marks that are
confusingly similar to the UNO Marks
and/or products that are identical or
confusingly similar to the UNO

 

 

Products

Infringing Listings Defendants’ listings for Counterfeit} N/A
Products

New York Addresses 228 Park Ave South, Irving, New| N/A

York 10003 and
105 Avenue B, Apt 4B, New York,
New York 10009

 

 

Merchant Storefronts Any and all user accounts through | N/A
which Defendants, their respective
officers, employees, agents, servants
and all persons in active concert or
participation with any of them operate
storefronts to manufacture, import,
export, advertise, market, promote,
distribute, display, offer for sale, sell
and/or otherwise deal in products,
including Counterfeit Products, which
ate held by or associated with
Defendants, their respective officers,
employees, agents, servants and all
persons in active concert or
participation with any of them

 

 

 

 

 

 
 

Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 6 of 12
Case 1:18-cv-08824-LAP Document120 Filed 08/19/21 Page 6 of 12

 

Plaintiff's Motion for Plaintiff's Application for an Order to} TBD
Default Judgment Show Cause why Default Judgment
and a Permanent Injunction should not
be entered Against Defaulting
Defendants filed on August 21, 2020
Yamali Aff. Affidavit by Danielle S. Yamali in| TBD
Support of Plaintiff's Motion for
Default Judgment

 

 

 

 

 

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 7 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 7 of 12

This matter comes before the Court by motion filed by Plaintiff for the entry of final
judgment and permanent injunction by default against Defaulting Defendants for Defaulting
Defendants’ trademark infringement, trademark counterfeiting, copyright infringement, false
designation of origin, passing off and unfair competition and related state and common law claims
arising out of Defaulting Defendants’ unauthorized use of Plaintiff's UNO Marks and UNO
Works, without limitation, in their manufacturing, importing, exporting, advertising, marketing,
promoting, distributing, displaying or offering for sale and/or selling and/or sale of Counterfeit
Products.”

The Court, having considered the Memorandum of Law and Affidavit of Danielle S.
Yamaili in support of Plaintiff's Motion for Default Judgment and a Permanent Injunction Against
Defaulting Defendant, the Certificates of Service of the Summons and Complaint, the Certificate
of the Clerk of the Court stating that no answer has been filed in the instant action, and upon all
other pleadings and papers on file in this action, it is hereby ORDERED, ADJUDGED AND
DECREED as follows:

I. Defaulting Defendants’ Liability
1} Judgment is granted in favor of Plaintiff on all claims properly plead against Defaulting
Defendants in the Complaint;
Il. Damages Awards
1) ITIS FURTHER ORDERED, ADJUDGED AND DECREED that because it would serve both
the compensatory and punitive purposes of the Lanham Act’s prohibitions on willful
infringement, and because Plaintiffhas sufficiently set forth the basis for the statutory damages

award requested in its Motion for Default Judgment, the Court finds such an award to be

 

2 Where a defined term is referenced herein and not defined herein, the defined term should be understood as it is
defined in the Glossary.

 

 

 
2)

Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 8 of 12
Case 1:18-cv-08824-LAP Document120 Filed 08/19/21 Page 8 of 12

reasonable and Plaintiff is awarded $50,000.00 in statutory damages against each and every
Defaulting Defendant (a total of forty (40) Defaulting Defendants), for a total of Two Million
Dollars ($2,000,000.00), pursuant to Section 15 U.S.C. § 1117(c) of the Lanham Act as follows

(“Defaulting Defendants’ Individual Damages Award”), plus post-judgment interest.

II. Permanent Injunction
IT IS FURTHER ORDERED, ADJUDGED AND DECREED, that Defaulting Defendants,

their respective officers, agents, servants, employees, successors and assigns and all persons
acting in concert with or under the direction of Defaulting Defendants (regardless of whether
located in the United States or abroad), who receive actual notice of this Order are permanently
enjoined and restrained from:

A. manufacturing, importing, exporting, advertising, marketing, promoting, distributing,
displaying, offering for sale, selling and/or otherwise dealing in Counterfeit Products
or any other products bearing the UNO Marks and/or marks that are confusingly similar
to, identical to and constitute a counterfeiting and/or infringement of the UNO Marks
and/or incorporating the UNO Works and/or artwork that is substantially similar to,
identical to and constitute infringement of the UNO Works;

B. directly or indirectly infringing in any manner any of Plaintiffs UNO Marks and UNO
Works;

C. using any reproduction, counterfeit, copy or colorable imitation of Plaintiffs UNO
Marks and UNO Works to identify any goods or services not authorized by Plaintiff;

D. using any of Plaintiff's UNO Marks and UNO Works, or any other marks or artwork
that are confusingly or substantially similar to the UNO Marks and UNO Works on or

in connection with the manufacturing, importing, exporting, advertising, marketing,

 

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 9 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 9 of 12

promoting, distributing, displaying, offering for sale, selling and/or otherwise dealing
in the Counterfeit Products;

E. using any false designation of origin or false description, or engaging in any action
which is likely to cause confusion, cause mistake and/or to deceive members of the
trade and/or the public as to the affiliation, connection or association of any product
manufactured, imported, exported, advertised, marketed, promoted, distributed,
displayed, offered for sale or sold by Defaulting Defendants with Plaintiff, and/or as to
the origin, sponsorship or approval of any product manufactured, imported, exported,
advertised, marketed, promoted, distributed, displayed, offered for sale or sold by
Defaulting Defendants and Defaulting Defendants’ commercial activities by Plaintiff;

F. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with: (i) Counterfeit Products; (ii) any computer files, data,
business records, documents or any other records or evidence relating to:

a. Defaulting Defendants’ User Accounts and/or Merchant Storefronts;

a. Defaulting Defendants’ Assets; and

b. the manufacture, importation, exportation, advertising, marketing, promotion,
distribution, display, offering for sale and/or sale of Counterfeit Products by
Defaulting Defendants and by their respective officers, employees, agents,
servants and all persons in active concert or participation with any of them; and

G. effecting assignments or transfers, forming new entities or associations, or creating
and/or utilizing any other platform, User Accounts, Merchant Storefronts or any other

means of importation, exportation, advertising, marketing, promotion, distribution,

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 10 of 12
Case 1:18-cv-08824-LAP Document120 Filed 08/19/21 Page 10 of 12

display, offering for sale and/or sale of Counterfeit Products for the purposes of
circumventing or otherwise avoiding the prohibitions set forth in this Order.

2) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that Defaulting Defendants
must deliver up for destruction to Plaintiff any and all Counterfeit Products and any and all
packaging, labels, tags, advertising and promotional materials and any other materials in the
possession, custody or control of Defaulting Defendants that infringe any of Plaintiff's
trademarks, copyrights or other rights including, without limitation, the UNO Marks and UNO
Works, or bear any marks or artwork that are confusingly or substantially similar to the UNO
Marks and UNO Works pursuant to 15 U.S.C. § 1118;

3) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service
Providers and Financial Institutions are permanently enjoined and restrained from:

A. secreting, concealing, transferring, disposing of, withdrawing, encumbering or paying
any of the Defaulting Defendants’ Frozen Assets from or to Defaulting Defendants’
Financial Accounts until further ordered by this Court;

B. secreting, concealing, destroying, altering, selling off, transferring or otherwise
disposing of and/or dealing with any computer files, data, business records, documents
or any other records or evidence relating to Defaulting Defendants’ Frozen Assets and
Defaulting Defendants’ Financial Accounts;

C. knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs IJI(1)(A) through Til(2)
and III(3)(A) through TII(3)(B) above through II(4)(A) below.

4) IT IS FURTHER ORDERED, ADJUDGED AND DECREED that the Third Party Service

Providers are permanently enjoined and restrained from:

 

 
)

1)

)

2)

Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 11 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 11 of 12

A. providing services to Defaulting Defendants and Defaulting Defendants’ User
Accounts and Merchant Storefronts, including, without limitation, continued operation
of Defaulting Defendants’ User Accounts and Merchant Storefronts; and

B. knowingly instructing, aiding or abetting any other person or business entity in
engaging in any of the activities referred to in subparagraphs I(1)(A) through II{(2)
and III(3)(A) through IT1(3)(B) above through III(4)(A) above.

IV. Order Authorizing Continued Alternative Service by Electronic Means

IT IS FURTHER ORDERED, as sufficient cause has been shown, that such alternative service
by electronic means that was ordered in the TRO and PI Order, shall be deemed effective as
to Defendants, Financial Institutions and Third Party Service Providers through the pendency
of this action.

V. Dissolution of Rule 62(a) Stay
IT IS FURTHER ORDERED, as sufficient cause has been shown, the 30 day automatic stay

on enforcing Plaintiff's judgment, pursuant to Fed. R. Civ. Pro. 62(a) is hereby dissolved.

VI. Miscellaneous Relief
Defaulting Defendants may, upon proper showing and two (2) business days written notice to
the Court and Plaintiff's counsel, appear and move for dissolution or modification of the
provisions of this Order concerning the restriction or restraint of Defaulting Defendants’
Frozen Assets, Defaulting Defendants’ Additional Assets and/or Defaulting Defendants’
Additional Financial Accounts;
Any failure by Defaulting Defendants to comply with the terms of this Order shall be deemed
contempt of Court, subjecting Defaulting Defendants to contempt remedies to be determined

by the Court, including fines and seizure of property;

 

 
Case 1:18-cv-08824-LAP Document 121 Filed 08/20/21 Page 12 of 12
Case 1:18-cv-08824-LAP Document 120 Filed 08/19/21 Page 12 of 12

3) The Court releases the Five Thousand U.S. Dollar ($5,000.00) security bond that Plaintiff
submitted in connection with this action to counsel for Plaintiff, Epstein Drangel, LLP, 60 East
424 Street, Suite 2520, New York, NY 10165; and

4) This Court shall retain jurisdiction over this matter and the parties in order to construe and

enforce this Order.

SO ORDERED.

i
SIGNED this 20. day of

AT 2021, at 1239 pom

Lott 0 Maks

HON. LORETTA A. PRESKA
UNITED STATES DISTRICT JUDGE

 

 

 
